Title: To Thomas Jefferson from DeWitt Clinton, 6 July 1805
From: Clinton, DeWitt
To: Jefferson, Thomas


                  
                     Dear Sir: 
                     New York 6 July 1805
                  
                  Absence from this place at and a considerable time after the arrival of your letter of the 12th. June has prevented an earlier answer.
                  Le Blanc’s letter to you was no doubt the last effort of a knave to screen himself from merited punishment. He was convicted upon an indictment for counterfeiting and is now in our state prison for life: I have learnt the above from the Attorney General without mentioning your name.
                  I am sure I shall not be considered intrusive in taking this opportunity of presenting to your consideration some suggestions respecting inconveniences which neutral merchants and others very frequently sustain from the Admiralty Courts of the Belligerent Nations and an adequate preventive or remedy.
                  A vessel & cargo are insured & warranted American property—They are condemned by one of the Hostile courts for contravening some article of treaty, or law of nations or Occasional instructions on a point perfectly consistent with the Warranty, but the Judge thinks fit to state in his decree (what was in no respect the question before the Court) that they were enemy’s property at the time of the capture: on this sentence the Insurer refuses payment and a lawsuit necessarily arises which would never have been dreamt of, if the true grounds of the condemnation had been stated. In this State and I believe in some of the others, the truth of the allegation may be enquired into, foreign sentences being considered prima facie not conclusive evidence of the facts they assert—but the expence & trouble of the lawsuit must be encountered and evidence procured to disprove the allegation which is oftentimes very difficult & if the property be insured in Great Britain, the American Citizen is without redress, for in that Country Admiralty sentences are considered conclusive. Would it not then be worthy of your administration to apply to the belligerents for instructions to their maritime Courts to set forth the true causes of condemnation and no other. As those Courts are very much directed by the orders of their governments, there can be no doubt of their prompt obedience and there can also be little doubt but that very great benefits would result to our Merchants
                  I have the honor to be With the most respectful attachment Your most Obedt serv
                  
                     DeWitt Clinton 
                     
                  
               